Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
the 17th day of March, 2017, is entered into by and between CHAPARRAL ENERGY,
INC., a Delaware corporation (the “Company”), CHAPARRAL ENERGY, LLC (the
“Employer”) and James M. Miller (“Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement, dated
as of April 12, 2010 (as amended, the “Prior Agreement”), which set forth the
terms and conditions for Executive’s employment by the Company and cancelled
that certain Change of Control Severance Agreement dated as of July 1, 2007, and
amended as of December 31, 2008, and all of Executive’s rights and interest
therein and thereunder; and

WHEREAS, the Company and Executive agree that the Prior Agreement should be
amended and restated to make changes as the Company and Executive agree are
necessary and in the parties mutual best interest in connection with the
consummation of the First Amended Joint Plan of Reorganization of Chaparral
Energy, Inc. dated as of March 7, 2017  (the “Transactions”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1.Term.  Subject to the provisions for earlier termination hereinafter provided,
Executive’s employment with the Company under this Agreement shall be for a term
(the “Term”) commencing upon March 17, 2017 (the “Effective Date”) and ending on
the third-year anniversary of the Effective Date; provided, however, that
commencing on the date that is the third anniversary of the Effective Date, the
Term shall be automatically extended so as to terminate on the second
anniversary of such date, and the Term shall be automatically extended so as to
terminate on each anniversary thereafter (each such anniversary referred to as a
“Renewal Date”).  Notwithstanding the foregoing, if at least ninety (90) days
prior to any Renewal Date, the Company gives Executive written notice that the
Term will not be so extended, this Agreement will continue for the remainder of
the then current Term and automatically expire upon its completion.  The Term
may be sooner terminated under Section 5 of this Agreement.  It is agreed that
upon the Effective Date, this Agreement shall supersede the Prior Agreement in
all respects and any obligations, rights or entitlements thereunder shall be
terminated and of no further force and effect.

2.Position and Duties.  During the Term, Executive will serve as Senior Vice
President-Operations and Production Engineering of the Company and will report
directly to the Chief Executive Officer of the Company (the “CEO”).  Executive
shall devote Executive’s best efforts and full business time and attention to
perform all services reasonably required to fully execute the duties and
responsibilities associated with the Company, its subsidiaries and its
affiliates as directed by the CEO.  Notwithstanding the above, Executive will be
permitted, to the extent such activities do not interfere with the performance
by Executive of his duties and responsibilities under this Agreement or violate
this Agreement, to (i) manage Executive’s personal, financial and legal affairs,
and (ii) serve on industry, civic or charitable boards or

1

--------------------------------------------------------------------------------

 

committees.  Executive agrees to observe and comply with the rules and policies
of the Company, as in effect from time to time, including, without limitation,
any rules and policies relating to Executive obligations to the Company upon a
termination of employment.

3.Place of Performance.  During the Term, Executive’s place of employment will
be the Company’s principal executive offices in Oklahoma City, Oklahoma (the
“Principal Location”), except for travel to other locations as may be necessary
to fulfill Executive’s duties and responsibilities hereunder.

4.Compensation and Related Matters.

(a)Base Salary.  During the Term, the Company will pay Executive a base salary
of not less than $391,540 per year (“Base Salary”), in accordance with the
Company’s customary payroll practices.  Executive’s Base Salary may be
increased, but not decreased unless the base salaries for all executive officers
of the Company are decreased, pursuant to annual review by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”) in its discretion.  In the event that Executive’s Base
Salary is increased, the increased amount will then constitute the Base Salary
for all purposes of this Agreement.

(b)Annual Bonus Incentives.  In addition to the Base Salary, Executive shall be
eligible to participate in and earn an annual cash bonus under any annual
incentive plan established by the Board so long as the terms of any such plan
allow participation by the executive officers of the Company (“Annual
Bonus”).  The target Annual Bonus for Executive shall be equal to 70% of
Executive’s current Base Salary, but the actual Annual Bonus shall be determined
by the Compensation Committee, in consultation with the CEO, in accordance with
the terms of such plan, in effect at that time, if any.  The terms for the
payment of any Annual Bonus shall be determined by the Compensation Committee,
in consultation with the CEO, in accordance with the terms of such plan in
effect at that time, if any.

(c)Management Incentive Plan. Executive may be eligible to participate in the
management incentive plan to be implemented in connection with the Transactions
pursuant to the terms and conditions determined by the Board.

(d)Welfare, Pension and Incentive Benefit.  During the Term, Executive (and
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) will be eligible to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company or
Employer for the benefit of its senior executive officers pursuant to the terms
of such plans and programs including, without limitation, all medical, life,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs.  In addition, during the Term,
Executive will be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company or Employer for the benefit of its senior executive officers.

2

--------------------------------------------------------------------------------

 

(e)Vacation.  Executive shall be entitled to paid vacation in accordance with
the Employer’s vacation policy during the Term.  Executive may use his vacation
in a reasonable manner based upon the business needs of the Company.

(f)Fringe Benefits.  During the Term, the Company will provide Executive with
such other fringe benefits as commensurate with Executive’s position.

(g)Expenses.  Executive will be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by Executive in accordance with the
Company’s and Employer’s expense reimbursement policy during the Term.  All
payments under this Section 4(g) shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which
Executive incurred such expenses.

5.Termination of Employment.  Executive’s employment under this Agreement may be
terminated during the Term under the following circumstances:

(a)Death.  Executive’s employment under this Agreement will terminate upon his
death.

(b)Disability.  Upon Executive’s Disability, Executive will receive a Notice of
Termination (as defined in Section 6(a)) from the Company.  If Executive does
not return to the substantial performance of his duties on a full-time basis
within thirty (30) days of such Notice of Termination, the Company has the right
to terminate Executive’s employment under this Agreement for Disability, and
such termination will not be a breach of this Agreement by the Company.  For
purposes of this Agreement, “Disability” means Executive’s incapacity due to
physical or mental illness whereby Executive is substantially unable to perform
his duties under this Agreement (with or without reasonable accommodation, as
defined under the Americans With Disabilities Act) for a period of six
(6) consecutive months.

(c)Cause.  The Company has the right to terminate Executive’s employment for
Cause by providing Executive with a Notice of Termination, and such termination
will not be a breach of this Agreement by the Company.  For purposes of this
Agreement, “Cause” means the occurrence of any one or more of the following
events: (i) Executive’s conviction of, or entry by Executive of a guilty or no
contest plea to a felony or crime involving moral turpitude; (ii) Executive’s
willful commission of an act of fraud or dishonesty resulting in economic or
financial injury to the Company or any affiliate; (iii) Executive’s willful
failure to substantially perform or gross neglect of Executive’s duties,
including, but not limited to, the failure to follow any lawful directive of the
CEO, within the reasonable scope of Executive’s duties; (iv) Executive’s
performance of acts materially detrimental to the Company or any affiliate,
unless otherwise approved in advance by the Board or the Compensation Committee;
(v) Executive’s use of narcotics, alcohol, or illicit drugs in a manner that has
or may reasonably be expected to have a detrimental effect on Executive’s
performance of his duties as an employee of the Company or on the reputation of
the Company or any affiliate; (vi) Executive’s commission of a material
violation of any rule or policy sponsored by the Company which results in injury
to the Company; or (vii) Executive’s material breach of this Agreement,
including, but not limited to, Executive’s material breach of the covenants set
forth in Section 9 hereof.

3

--------------------------------------------------------------------------------

 

(d)Good Reason.  Executive may terminate Executive’s employment with the Company
for “Good Reason,” and such termination will not be a breach of this Agreement
by Executive.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence without the written consent of Executive, of one of the events set
forth below:

(i)a material diminution in Executive’s authority, duties or responsibilities
combined with a demotion in Executive’s pay grade ranking;

(ii)the reduction by the Company of Executive’s Base Salary by more than ten
percent (10%) (unless done so for all executive officers of the Company);

(iii)the requirement that Executive be based at any office or location that is
more than 50 miles from the Principal Location, except for travel reasonably
required in the performance of Executive’s responsibilities; or

(iv)any other action or inaction that constitutes a material breach by the
Company of this Agreement such as the failure of any successor to the Company to
assume this Agreement pursuant to Section 14.

Notwithstanding the foregoing, Executive will not be deemed to have terminated
for Good Reason unless (A) Executive provides written notice to the Company of
the existence of one of the conditions described above within ninety (90) days
after Executive has knowledge of the initial existence of the condition, (B) the
Company fails to remedy the condition so identified within thirty (30) days
after receipt of such notice (if capable of correction), (C) Executive provides
a Notice of Termination to the Company within thirty (30) days of the expiration
of the Company’s period to remedy the condition, and (D) Executive terminates
employment within ninety (90) days after Executive provides written notice to
the Company of the existence of the condition referred to in clause (A).

(e)Without Cause.  The Company has the right to terminate Executive’s employment
under this Agreement without Cause by providing Executive with a Notice of
Termination.  For purposes of Section 7 hereto, a “termination without Cause”
shall include the Company’s failure to renew this Agreement pursuant to
Section 1 prior to a Renewal Date.

(f)Without Good Reason.  Executive may voluntarily terminate employment with the
Company without Good Reason at any time by providing the Company with a Notice
of Termination.

6.Termination Procedure.

(a)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive during the Term (other than termination pursuant to
Section 5(a)) will be communicated by Notice of Termination to the other party
in accordance with Section 15.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment.

4

--------------------------------------------------------------------------------

 

(b)Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated due to Disability pursuant to Section 5(b),
thirty (30) days after Notice of Termination (provided that Executive has not
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), (iii) if Executive’s employment is
terminated for Good Reason pursuant to Section 5(d), the date on which a Notice
of Termination provided in accordance with such Section is given or any later
date (within thirty (30) days after the giving of such Notice of Termination)
set forth in such Notice of Termination, (iv) if Executive’s employment is
terminated voluntarily by Executive without Good Reason pursuant to
Section 5(f), thirty (30) days after Notice of Termination, or (v) if
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such Notice of Termination) set forth in such Notice of
Termination.

7.Obligations of the Company Upon Termination.  In the event Executive’s
employment under this Agreement terminates during the Term and such termination
constitutes a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation from
Service”), the Company will provide Executive with the payments and benefits set
forth below.

(a)Termination by Company Without Cause or by Executive for Good Reason Not
Following Change in Control.  If Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason at any time that is not
within two (2) years after the occurrence of a “Change in Control” (as defined
below):

(i)The Company will pay to Executive in a single lump sum payment within thirty
(30) days after the Date of Termination, the aggregate amount of (A) any earned
but unpaid Base Salary, (B) any Annual Bonus required to be paid to Executive
pursuant to Section 4(b) for any fiscal year of the Company that ends on or
before the Date of Termination to the extent not previously paid, (C) accrued
but unpaid vacation pay through the Date of Termination, and (D) reasonable
business expenses incurred but unpaid through the Date of Termination (together,
the “Accrued Obligations”);

(ii)Subject to Sections 7(f) and 10 below, the Company will pay to Executive an
amount equal to one (the “Severance Multiple”) times the sum of (x) Executive’s
Base Salary in effect on the Date of Termination plus (y) the Annual Bonus
granted to Executive for the fiscal year of the Company immediately on or
preceding the Date of Termination, payable in the form of a salary continuation
for a period of months equal to the product of 12 times the Severance Multiple;
provided, however, that the first such payment shall not be made until the
Company’s first payroll date occurring on or after the 30th day following the
Date of Termination (the “First Payroll Date”) and any amounts that would
otherwise have been paid pursuant to this Section 7(a)(ii) prior to the First
Payroll Date shall instead be paid on the First Payroll Date.  Each payment
under this Section 7(a)(ii) shall be treated as a separate payment for purposes
of Section 409A of the Code.

5

--------------------------------------------------------------------------------

 

(iii)Subject to Sections 7(f) and 10 below, the Company will maintain in full
force and effect, for the continued benefit of Executive (and Executive’s spouse
and/or eligible dependents, as applicable) for a period of eighteen (18) months
following the Date of Termination, participation by Executive (and Executive’s
spouse and/or eligible dependents, as applicable) in the medical,
hospitalization, and dental programs maintained by the Company for the benefit
of its senior executive officers as in effect on the Date of Termination, at
such level and terms and conditions (including, without limitation,
contributions required by Executive for such benefits) as in effect on the Date
of Termination; provided, if Executive (or his spouse) is eligible for Medicare
or a similar type of governmental medical benefit, such benefit shall be the
primary provider before Company medical benefits are provided.  However, if
Executive becomes reemployed with another employer and is eligible to receive
medical, hospitalization and dental benefits under another employer-provided
plan, the medical, hospitalization and dental benefits described herein shall
cease.  If any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1,409A- 1(a)(5), then an amount equal to each remaining
premium payment shall thereafter be paid to Executive as currently taxable
compensation in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof).

(iv)For purposes of this Agreement, “Change in Control” shall mean:

(A)The consummation of any transaction or series of related transactions
involving the sale of the Company’s outstanding securities (but excluding a
public offering of the Company’s capital stock) for securities or other
consideration issued or paid or caused to be issued or paid by such other
corporation or an affiliate thereof and which result in this Company’s
shareholders (or their affiliates) immediately prior to such transaction not
holding at least a majority of the voting power of the surviving or continuing
entity following such transaction; or

(B)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; provided,
however that notwithstanding anything to the contrary, the consummation of the
Transactions will not constitute, and shall not be deemed, a Change in Control
under this Agreement.

(b)Termination by Company Without Cause or by Executive for Good Reason
Following Change in Control.  If at any time within two (2) years after a Change
in Control, Executive’s employment is terminated by the Company without Cause or
by Executive

6

--------------------------------------------------------------------------------

 

for Good Reason, then Executive shall be entitled to the payments and benefits
provided in Section 7(a) hereof, subject to the terms and conditions thereof
(including, without limitation, the requirement that a condition to Executive’s
right to receive the amounts provided for thereunder is that Executive execute,
deliver and not revoke the Release as set forth in Section 10 below), except
that for purposes of this Section 7(b), the Severance Multiple shall equal one
and one half.

(c)Termination by Company for Cause or by Executive Without Good Reason.  If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company will pay Executive within thirty (30) days
after the Date of Termination the Accrued Obligations; provided, however, the
amounts described in Section 7(a)(i)(D) shall not be paid to Executive if
Executive’s employment was terminated by the Company for Cause due to
Executive’s misappropriation of Company funds.

(d)Disability.  During any period that Executive fails to perform Executive’s
duties under this Agreement as a result of incapacity due to physical or mental
illness, Executive will continue to receive his full Base Salary set forth in
Section 4(a) until his employment is terminated pursuant to Section 5(b).  If
Executive’s employment is terminated due to Disability pursuant to Section 5(b),
subject to Sections 7(f) and 10 below, the Company will pay Executive within
thirty (30) days after the Date of Termination the Accrued Obligations, plus a
pro rata share of the Annual Bonus for the fiscal year of the Company in which
the Date of Termination occurs.

(e)Death.  If Executive’s employment is terminated by death, the Company will
pay to Executive’s beneficiary, or personal or legal representatives or estate,
as the case may be, within thirty (30) days after the Date of Termination the
Accrued Obligations, plus a pro rata share of the Annual Bonus for the fiscal
year of the Company in which the Date of Termination occurs.

(f)Six-Month Delay.  Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 7 hereof, shall be paid to Executive during
the six (6)-month period following Executive’s Separation from Service if the
Company determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)~ month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of Executive’s death), the Company shall pay Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such period.

8.Mitigation.  Executive will not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there will be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

9.Confidential Information; Non-Solicitation; Non-Competition.

7

--------------------------------------------------------------------------------

 

(a)Nondisclosure of Confidential Information.  Executive acknowledges that it is
the policy of the Company to maintain as secret and confidential (i) all
valuable and unique information, (ii) other information heretofore or hereafter
acquired by the Company, or any affiliated entity and deemed by it to be
confidential, and (iii) information developed or used by the Company or any
affiliated entity relating to the business, operations, employees and customers
of the Company or any affiliated entity including, but not limited to, any
employee information (all such information described in clauses (i), (ii) and
(iii) above, other than information which is known to the public or becomes
known to the public through no fault of Executive, is hereinafter referred to as
“Confidential Information”).  The parties recognize that the services to be
performed by Executive pursuant to this Agreement are special and unique and
that by reason of his employment by the Company after the date hereof, Executive
has acquired and will acquire Confidential Information.  Executive recognizes
that all such Confidential Information is the property of the
Company.  Accordingly, at any time during or after the Term, Executive shall
not, except in the proper performance of his duties under this Agreement,
directly or indirectly, without the prior written consent of the Company,
disclose to any Person other than the Company, whether or not such Person is a
competitor of the Company, and shall use his best efforts to prevent the
publication or disclosure of any Confidential Information obtained by, or which
has come to the knowledge of, Executive prior or subsequent to the date
hereof.  Notwithstanding the foregoing, Executive may disclose to other Persons,
as part of his occupation, information with respect to the Company or any
affiliated entity, which (i) is of a type generally not considered by standards
of the oil and natural gas industry to be proprietary, or (ii) is otherwise
consented to in writing by the Company.

(b)Non-Solicitation.  Executive shall not, during the Term and for a period of
12 months following the Date of Termination (the “Non-Solicitation Period”),
either personally or by or through his/her agent or by letters, circulars or
advertisements and whether for himself/herself or on behalf of any other person
or entity, hire, solicit or seek to hire any employee or consultant of the
Company or any affiliated entity, or in any other manner attempt, directly or
indirectly, to persuade any such employee or consultant to discontinue his/her
status of employment or consultancy with the Company or any affiliated entity or
to become hired in any business or activities likely to be competitive with the
Company’s or an affiliated entity’s business.  Additionally, during the
Non-Solicitation Period, Executive shall not, for himself/herself or on behalf
of any person or entity, directly or indirectly, solicit, divert or attempt to
solicit or divert any customer of the Company or any affiliated entity for the
purpose of causing such customer to reduce or refrain from doing any business
with the Company or any affiliated entity.  Executive further agrees that,
during the Non-Solicitation Period, he/she will not, directly or indirectly,
request or advise any customers of the Company or an affiliated entity to
withdraw, curtail or cancel their business with the Company or any affiliated
entity.  For purposes of this Agreement, a “customer” of the Company or any
affiliated entity shall mean those customers of the Company or an affiliated
entity who held a deposit account or otherwise transacted business with the
Company or an affiliated entity at any time within the twelve (12) months
preceding termination of Executive’s employment.  Nothing contained in this
Agreement is intended to prohibit general advertising or solicitation not
specifically directed at any or all of the Company’s or an affiliated entity’s
customers or employees.

(c)Non-Competition.

8

--------------------------------------------------------------------------------

 

(i)As part of the consideration for the compensation and benefits to be paid to
Executive hereunder, to protect the trade secrets and Confidential Information
of the Company and its customers and clients that have been and will be
entrusted to Executive, the business goodwill of the Company and its
subsidiaries that will be developed in and through Executive and the business
opportunities that will be disclosed or entrusted to Executive by the Company
and its subsidiaries, and as an additional incentive for the Company to enter
into this Agreement, during the Term and the Covered Period (a defined below),
Executive shall not directly or indirectly, individually or on behalf of any
other person or entity, manage, participate in, work for, consult with, render
services for, or take an interest in (as an owner, stockholder, partner or
lender) any Competitor in an area of Competing Business. The “Covered Period”
shall mean the period of months following the Date of Termination equal to the
product of 12 times the applicable Severance Multiple.  

(ii)For purposes of Section 9(c)(i):

(A)“Competitor” means any business, company or individual which is in, or is
actively seeking to be in the Competing Business.

(B)“Competing Business” means the acquisition, exploration, exploitation,
development, production and/or operation of oil and gas properties.

(iii)Executive acknowledges that each of the covenants of Section 9(c)(i) are in
addition to, and shall not be construed as a limitation upon, any other covenant
provided in Section 9.  Executive agrees that the scope of prohibited activities
and time duration of each of the covenants set forth in Section 9(c)(i) are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company’s proprietary and Confidential
Information, plans and services and to protect the other legitimate business
interests of the Company, including without limitation the goodwill developed by
Executive with the Company’s customers, suppliers, licensees and business
relations.  It is also the intent of the Company and Executive that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company throughout the term of this covenant,
whether before or after the Date of Termination.  Executive agrees not to
challenge the enforceability, scope or reasonableness of the covenants in
Section 9(c)(i).  The covenants in Section 9(c)(i) are severable and separate,
and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  Moreover, in the event any court of competent
jurisdiction shall determine that the scope or duration set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.

(iv)If, during any portion of the Covered Period, Executive is not in compliance
with the terms of Section 9(c)(i), the Company shall be entitled to, among other
remedies, compliance by Executive with the terms of Section 9(c)(i) for an
additional period of time (i.e., in addition to the Covered Period) that shall
equal the period(s) over which such noncompliance occurred.

(v)Nothing in this Section 9(c) shall prohibit:  (A) direct or indirect
ownership of publicly traded securities which are issued by a Competitor
involved in or

9

--------------------------------------------------------------------------------

 

conducting a Competing Business, provided that Executive, directly or
indirectly, does not own more than 5% of the outstanding equity or voting
securities of such Competitor; (B) ownership of royalty interests where
Executive owns the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of such surface
estate, provided that any such surface estate does not adjoin, or is not near
to, any property ownership interest held directly or indirectly by the Company;
(C) direct or indirect ownership of royalty interests or overriding royalty
interests owned prior to the Effective Date; or (D) direct or indirect ownership
of working interests or other interests in oil and gas owned prior to the
Effective Date and disclosed by Executive to the Company in writing.  It is the
intent of the Company that during the Term of this Agreement Executive is not
acquiring additional oil and gas interests, directly or indirectly.

(d)Obligations of Executive Upon Termination.  Upon termination of Executive’s
employment for any reason, Executive shall return to the Company all documents
and copies, including hard and electronic copies, of documents in his possession
relating to any Confidential Information including, but not limited to, internal
and external business forms, manuals, correspondence, notes and computer
programs, and Executive shall not make or retain any copy or extract of any of
the foregoing.  In addition, Executive shall resign from all positions held with
the Company or any affiliated entities.

(e)Remedies.  Executive acknowledges and understands that Sections 9(a), (b) ,
(c) and (d) and the other provisions of this Agreement are of a special and
unique nature, the loss of which cannot be adequately compensated for in damages
by an action at law, and that the breach or threatened breach of the provisions
of this Agreement would cause the Company irreparable harm.  In the event of a
breach or threatened breach by Executive of the provisions of this Agreement,
the Company shall be entitled to an injunction restraining him from such
breach.  Nothing contained in this Agreement shall be construed as prohibiting
the Company from pursuing, or limiting the Company’s ability to pursue, any
other remedies available for any breach or threatened breach of this Agreement
by Executive, including the right to cease making any severance payments or
providing any benefits as contemplated by Section 7.  The provision of
Section 12 hereof relating to arbitration of disputes shall not be applicable to
the Company to the extent it seeks an injunction in any court to restrain
Executive from violating Sections 9(a), (b), (c) and (d) hereof.

(f)Continuing Operation.  Except as specifically provided in this Section 9, the
termination of Executive’s employment or of this Agreement will have no effect
on the continuing operation of this Section 9.

(g)Additional Related Agreements.  Executive agrees to sign and to abide by the
provisions of any additional agreements, policies or requirements of the Company
which are reasonable and related to the subject of this Section 9 which are in
writing and are developed by the Company in the ordinary course of business.

10.Release.  Notwithstanding any other provisions of this Agreement, it shall be
a condition to Executive’s right to receive the amounts provided for in
Section 7(a), 7(b) or 7(d) of this Agreement, that Executive will execute and
deliver to the Company a release of claims in substantially the form attached
hereto as Exhibit C (the “Release”) within twenty-one (21) days

10

--------------------------------------------------------------------------------

 

following the Date of Termination and that Executive not revoke such release
within seven (7) days thereafter.  The form of the Release may be modified as
needed to reflect changes in the applicable law or regulations that are needed
to provide a legally enforceable and binding Release to all parties at the time
of execution.

11.Indemnification and Insurance.  Executive shall be indemnified and held
harmless by the Company during the term of this Agreement and following any
termination of this Agreement for any reason whatsoever in the same manner as
would any other key management employee or director of the Company with respect
to acts or omissions occurring prior to (a) the termination of this Agreement or
(b) the termination of employment of Executive.  

12.Arbitration; Legal Fees and Expenses.  The parties agree that Executive’s
employment and this Agreement relate to interstate commerce, and that any
disputes, claims or controversies between Executive and the Company which may
arise out of or relate to Executive’s employment relationship or this Agreement
shall be settled by arbitration.  This agreement to arbitrate shall survive the
termination of this Agreement.  Any arbitration shall be in accordance with the
Rules of the American Arbitration Association and undertaken pursuant to the
Federal Arbitration Act. Arbitration will be held in Oklahoma City, Oklahoma
unless the parties mutually agree on another location.  The decision of the
arbitrator(s) will be enforceable in any court of competent jurisdiction.  The
parties agree that punitive, liquidated or indirect damages shall not be awarded
by the arbitrator(s) unless such damages would have been awarded by a court of
competent jurisdiction.  Nothing in this agreement to arbitrate, however, shall
preclude the Company from obtaining injunctive relief from a court of competent
jurisdiction prohibiting any ongoing breaches by Executive of this Agreement
including, without limitation, violations of Section 9.  If any contest or
dispute arises between the Company and Executive regarding any provision of this
Agreement, the arbitrator may award to the prevailing party, the reasonable
attorney fees, costs and expenses incurred by the prevailing party in connection
with such contest or dispute.

13.Maximum Payments by the Company.

(a)It is the objective of this Agreement to maximize Executive’s Net After- Tax
Benefit (as defined herein) if payments or benefits provided under this
Agreement are subject to excise tax under Section 4999 of the
Code.  Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including, by example and not by way
of limitation, acceleration by the Company or otherwise of the date of vesting
or payment or rate of payment under any plan, program, arrangement or agreement
of the Company (all such payments and benefits, including the payments and
benefits under Section 7 hereof, being hereinafter referred to as the “Total
Payments”), would be subject (in whole or in part) to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the cash severance payments
shall first be reduced, and the non-cash severance payments shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments shall
be subject to the Excise Tax, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such

11

--------------------------------------------------------------------------------

 

reduced Total Payments), is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b)The Total Payments shall be reduced by the Company in the following
order:  (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (ii) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A of the
Code, (iii) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting and payments with respect to any equity award with
respect to the Company’s common stock that are exempt from Section 409A of the
Code, and (iv) reduction of any payments attributable to the acceleration of
vesting or payments with respect to any other equity award with respect to the
Company’s common stock that are exempt from Section 409A of the Code.

(c)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.  The costs of obtaining such
determination shall be borne by the Company.

14.Agreement Binding on Successors.

(a)Company’s Successors.  No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, reorganization,
sale, transfer of stock, consolidation or otherwise) to all or substantially all
of the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no succession had taken place.  As
used in this Agreement, “Company” means the Company as herein defined, and any
successor to its or the Company’s business and/or assets (by merger, purchase or
otherwise)

12

--------------------------------------------------------------------------------

 

which executes and delivers the agreement provided for in this Section 14 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

(b)Executive’s Successors.  No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits under this Agreement, which may be transferred only by will
or the laws of descent and distribution.  Upon Executive’s death, this Agreement
and all rights of Executive under this Agreement shall inure to the benefit of
and be enforceable by Executive’s beneficiary, or personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement.  In the event of Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his estate or other
legal representative(s).  If Executive should die following his Date of
Termination while any amounts would still be payable to him under this Agreement
if he had continued to live, unless otherwise provided, all such amounts shall
be paid in accordance with the terms of this Agreement to his beneficiary or
personal or legal representatives or estate.

15.Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:
At his last known address
evidenced on the Company’s
payroll records.

If to the Company:
Chaparral Energy, Inc.
701 Cedar Lake Boulevard
Oklahoma City, OK 73114

or to such other address as any party may have furnished to the other in writing
in accordance with this Agreement, except that notices of change of address
shall be effective only upon receipt.

16.Section 409A.

(a)To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(“Section 409A”).  Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Effective Date, the Company determines
in good faith that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A, the Company shall
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective), or
take any other commercially reasonable actions necessary or appropriate to
(i) preserve the intended tax treatment of the

13

--------------------------------------------------------------------------------

 

compensation and benefits payable hereunder, to preserve the economic benefits
of such compensation and benefits, and/or to avoid less favorable accounting or
tax consequences for the Company and/or (ii) to exempt the compensation and
benefits payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 16(a) does not, and shall not be construed
so as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify Executive for any failure to do so.

(b)Notwithstanding anything herein to the contrary, Executive acknowledges and
agrees that in the event that any tax is imposed under Section 409A in respect
to any compensation or benefits payable to Executive, whether under this
Agreement or otherwise, then (i) the payment of such tax shall be solely
Executive’s responsibility, (ii) neither the Company, its affiliates nor any of
their respective past or present directors, officers, employees or agents shall
have any liability for any such tax and (iii) Executive shall indemnify and hold
harmless, to the greatest extent permitted under law, each of the foregoing from
and against any claims or liabilities that may arise in respect of any such tax.

17.Withholding.  All payments hereunder will be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.

18.Miscellaneous.  No provisions of this Agreement may be amended, modified, or
waived unless agreed to in writing and signed by Executive and by a duly
authorized officer of the Company.  No waiver by either party of any breach by
the other party of any condition or provision of this Agreement shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  The respective rights and obligations of the parties
under this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oklahoma without regard to its conflicts of law principles.

19.Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

21.Section Headings.  The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and will not affect
its interpretation.

22.Entire Agreement.  Except as provided elsewhere herein and except for the
other documents and agreements contemplated in accordance herewith, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties,

14

--------------------------------------------------------------------------------

 

whether oral or written, by any officer, employee or representative of any party
to this Agreement with respect to such subject matter, including, without
limitation the Change of Control Severance Agreement and the Prior Agreement.

23.Further Assurances.  The parties hereby agree, without further consideration,
to execute and deliver such other instruments or to take such other action as
may reasonably be required to effectuate the terms and provisions of this
Agreement.

* * * *




15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

CHAPARRAL ENERGY, INC.

 

 

By:

/s/ K. Earl Reynolds

 

K. Earl Reynolds

 

Chief Executive Officer

 

 

 

“COMPANY”

 

 

 

/s/ James M. Miller

 

James M. Miller

 

 

 

“EXECUTIVE”

 

16